*440Order of disposition, Family Court, Bronx County (Fernando H. Silva, J.), entered on or about April 3, 2012, to the extent it brings up for review an order, same court and Justice, entered on or about March 2, 2012, which, following a hearing, found that respondent abused one of the subject children and derivatively neglected the others, unanimously affirmed, without costs, and the appeal therefrom otherwise dismissed, without costs, as abandoned.
A preponderance of the evidence supports the court’s finding that respondent had sexual contact with one of the children (see Family Ct Act § 1046 [b] [i]). Two social workers testified that respondent admitted that he touched the child’s breast and kissed her on the lips. The court properly found that the witnesses’ out-of-court statements were corroborated by the social worker’s notes and the records of the hospital containing the same allegations, and that the testimony of each witness corroborated the testimony of the others (see Matter of Nicole V., 71 NY2d 112, 118 [1987]). That the purpose of respondent’s conduct was sexual gratification was properly inferred from the conduct itself (see Matter of Kwame H., 258 AD2d 424 [1st Dept 1999]). Concur—Andrias, J.E, Acosta, Freedman, Richter and Gische, JJ.